AMERICAN BEACON FUNDS A CLASS DISTRIBUTION PLAN AMENDED AND RESTATED SCHEDULE A As noted in Paragraph 1 of the American Beacon Funds A Class Distribution Plan, the following Funds have adopted the American Beacon Funds A Class Distribution Plan: Balanced Fund Mid-Cap Value Fund Emerging Markets Fund Retirement Income and Appreciation Fund Flexible Bond Fund Short-Term Bond Fund High Yield Bond Fund Small Cap Value Fund Intermediate Bond Fund Treasury Inflation Protected Securities Fund International Equity Fund Zebra Large Cap Equity Fund Large Cap Value Fund Zebra Small Cap Equity Fund SiM High Yield Opportunities Fund Small Cap Value II Fund Bridgeway Large Cap Value Fund Holland Large Cap Growth Fund Stephens Small Cap Growth Fund The London Company Income Equity Fund Stephens Mid-Cap Growth Fund Dated:May 29, 2012 - 1 -
